Citation Nr: 0426571	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  00-15 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease, lumbar spine, with 
chronic flexopathy of the right lower extremity and right 
quadriceps atrophy.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease, left shoulder 
(minor).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1978 to February 
2000.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

These claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action with regard to this appeal. 


REMAND

Additional development by the RO is necessary before the 
Board can decide this appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not strictly complied with the VCAA by providing 
the veteran adequate notice and assistance regarding his 
claims.  

First, the RO has evaluated the veteran's low back disability 
as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5314, 5293.  VA amended this and other 
regulations pertinent to back evaluations while the veteran's 
appeal was pending.  Under the former regulations, Diagnostic 
Code 5293 governed ratings of intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Effective September 26, 2003, 
the entire section of the rating schedule that addresses 
disabilities of the spine, including intervertebral disc 
syndrome, changed.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  Diagnostic Code 5243 now governs evaluations of 
intervertebral disc syndrome.

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 
(2000).  In this case, the RO has not informed the veteran of 
the former and revised criteria for rating diseases and 
injuries of the spine, including intervertebral disc 
syndrome, or considered his claim for a higher initial 
evaluation for a low back disability pursuant to those 
criteria.  Such action should be taken on remand.

Second, there is additional medical inquiry that needs to be 
completed.  Under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, for the reasons that follow, VA examinations of the 
veteran's low back and left shoulder are necessary.  

The RO afforded the veteran such examinations in the past; 
however, the reports of these examinations are inadequate for 
rating purposes.  They do not include all of the clinical 
findings needed for the Board to evaluate the nature and 
severity of the veteran's low back disability, particularly 
in light of the revised criteria that must be considered in 
connection with this appeal.  They also do not include all of 
the clinical findings needed for the Board to evaluate the 
nature and severity of the veteran's left shoulder disability 
given that, since the reports were prepared, the veteran has 
undergone left shoulder surgery.  Accordingly, on remand, the 
RO should afford the veteran a VA examination, during which 
an examiner can discuss the severity of the veteran's low 
back disability in terms of the nomenclature of the revised 
criteria for evaluating back disabilities, and indicate 
whether, since surgery, the veteran's left shoulder 
disability has improved, remained 40 percent disabling, or 
become more severe.  

Third, the only two claims the RO has certified for appeal 
are those noted on the title page of this decision.  
According to various written statements submitted in support 
of these claims, the veteran and his representative agree 
with the RO's action in this regard.  However, clarification 
in writing is needed on remand regarding whether the veteran 
indeed wishes to appeal only the claims certified.  This is 
so because, after the RO issued its January 2000 rating 
decision, in written statements received in June 2000 and 
July 2000, respectively, the veteran also initiated an appeal 
of two other denied claims: entitlement to service connection 
for prostatitis and entitlement to service connection for a 
bilateral eye disorder.  The RO then issued statements of the 
case on these claims, but the veteran did not perfect his 
appeal.  Despite this fact, the RO included these claims as 
issues on appeal in supplemental statements of the case 
issued in February 2002.  

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask him to clarify in writing whether he 
intends to include in his appeal any 
claim(s) of record other than those at 
issue in this remand.  The RO should then 
associate with the claims file the 
veteran's written response.

2.  The RO should afford the veteran a VA 
examination of his low back disability.  
The RO should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse affect 
on his claim.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's low 
back disability, to include the 
demonstrated ranges of active and 
passive spine motion; 

b) specifically indicate whether the 
veteran has ankylosis of the lumbar 
spine, and if so, describe the 
nature of that ankylosis; 

c) consider whether the veteran's 
lumbar spine disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes and/or muscle spasm; 

f) identify any functional 
impairment of the upper extremities 
due to the disc disease, and assess 
the frequency and duration of any 
attacks of neuropathy, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; and

g) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  The RO should also afford the veteran 
a VA examination of his left shoulder 
disability.  The RO should advise the 
veteran that any failure to attend the 
scheduled examination might have an 
adverse affect on his claim.  The RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's left 
shoulder disability, to include the 
demonstrated ranges of active and 
passive spine motion; 

b) specifically indicate whether the 
veteran has ankylosis of the left 
shoulder, and if so, describe the 
nature of that ankylosis; 

c) consider whether the veteran's 
left shoulder disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claims, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to those claims.  
The RO should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

5.  Once all development is completed, the 
RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  The RO should 
readjudicate the veteran's low back claim 
pursuant to the former and revised 
criteria for evaluating diseases and 
injuries of the spine, including 
intervertebral disc syndrome.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




